Citation Nr: 0707087	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected VA death pension 
benefits.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had Recognized Guerrilla service from May 1, 
1943, to July 1, 1945.  He died in March 1999.  The appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In February 2006, the Board 
remanded the matter for the purpose of curing a due process 
deficiency.  The matter was returned to the Board in November 
2006 for final appellate consideration.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the veteran had Recognized Guerilla service from May 1, 
1943, to July 1, 1945.


CONCLUSION OF LAW

The criteria for nonservice-connected VA death pension 
benefits have not been met.  38 U.S.C.A. §§ 101(2), (22), 
107, 1521, 1541, 1542 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1, 3.6, 3.8 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002) impose obligations on VA in terms of its duty to notify 
and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  In this case, the facts about the nature 
and periods of the veteran's service are undisputed.  
Accordingly, VA's duty to notify and assist does not extend 
to that claim.

Nevertheless, the Board observes that the appellant was 
furnished notices in April 2003, October 2003, and June 2006 
as to what VA considers to be acceptable evidence of 
qualifying service for purposes of receiving nonservice-
connected death pension benefits.  The June 2006 notice 
specifically informed her that the veteran's service with the 
recognized guerillas was not deemed adequate, and that she 
needed to furnish evidence in the form of a DD-214 or other 
certified separation record that showed that the veteran 
served in a regular component of the U.S. Armed Forces.  The 
notice letters included citations to the relevant regulations 
pertaining to the claim.  Further, the record shows that at 
least two searches have been conducted through the NPRC for 
the purpose of determining the nature of the veteran's 
service.

The Board notes that the appellant submitted additional 
evidence (a statement/history drafted by the veteran in 1993) 
after the most recent supplemental statement of the case was 
issued.  This communication was not accompanied by a waiver 
of the appellant's right to have this evidence initially 
considered by the RO.  See 38 C.F.R. §§ 19.31, 20.1304 
(2006).  However, inasmuch as this additional evidence is 
essentially duplicative of statements and affidavits 
previously submitted by the veteran and considered by the RO, 
a remand for initial RO consideration is not warranted and 
the Board has jurisdiction to proceed on the merits.  
Further, as it will be discussed below, the statements of the 
veteran as to the nature of his service bear little probative 
value when weighed against determination made by the service 
department.  Simply stated, inasmuch as the claim on appeal 
involves the issue of whether the veteran had sufficient 
service to make the appellant eligible for nonservice-
connected death pension benefits, the newly submitted 
evidence has no bearing on the issue on appeal.

Nonservice-connected pension

VA shall pay pension for nonservice-connected disability or 
death to the surviving spouse of each veteran of a period of 
war who met the service requirements prescribed in section 38 
U.S.C.A. § 1521(j) of this title, or who at the time of death 
was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability. 38 
U.S.C.A. § 1542.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the decedent 
by a veteran and have active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 
3.1, 3.6.  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 38 
U.S.C.A. § 107; 38 C.F.R. § 3.8(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included as qualifying service for compensation 
benefits, but not for pension benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.8.

With the above criteria in mind, the Board notes that in 
March 1958 the NPRC verified that the veteran had recognized 
Philippine Guerrilla service from May 1, 1943, to July 1, 
1945.  The NPRC re-certified this service history in July 
2003.  These findings are binding and this agency does not 
have the authority to alter it.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  Indeed, the statements received from the 
appellant and the veteran, during his lifetime, do not 
dispute this finding.  Rather, the appellant argues that her 
husband fought side-by-side with official U.S. Armed Forces 
units and that his service should be afforded similar 
recognition and benefits.  

The Board sympathizes with the appellant and by no means 
wishes to minimize the service and sacrifice that her husband 
provided in a time of war.  However, as discussed above, the 
law is dispositive in this matter.  The Board must make its 
decision based on the law not compassion.  Therefore, because 
the appellant does not meet the basic eligibility 
requirements for VA death pension benefits, her claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).





ORDER

Entitlement to nonservice-connected VA death pension benefits 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


